Case 1:19-cv-04513-JPH-DLP Document 24 Filed 04/27/20 Page 1 of 2 PageID #: 66




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

CHARLES MACK TAYLOR,                          )
                                              )
                         Plaintiff,           )
                                              )
                    v.                        )   No. 1:19-cv-04513-JPH-DLP
                                              )
SCHWEITZER M.D.,                              )
                                              )
                         Defendant.           )


            ORDER DENYING MOTION FOR COUNSEL WITHOUT PREJUDICE

      Mr. Taylor has moved for the appointment of counsel. Dkt. [19].

Litigants in federal civil cases do not have a constitutional or statutory right to

court-appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018).

Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to “request”

counsel. Mallard v. United States District Court, 490 U.S. 296, 300 (1989). As a

practical matter, there are not enough lawyers willing and qualified to accept a

pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d 708,

711 (7th Cir. 2014) (“Whether to recruit an attorney is a difficult decision:

Almost everyone would benefit from having a lawyer, but there are too many

indigent litigants and too few lawyers willing and able to volunteer for these

cases.”).

       “Two questions guide [this] court’s discretionary decision whether to

recruit counsel: (1) ‘has the indigent plaintiff made a reasonable attempt to

obtain counsel or been effectively precluded from doing so,’ and (2) ‘given the

difficulty of the case, does the plaintiff appear competent to litigate it himself?’”
                                          1
Case 1:19-cv-04513-JPH-DLP Document 24 Filed 04/27/20 Page 2 of 2 PageID #: 67




Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir.

2007) (en banc)). These questions require an individualized assessment of the

plaintiff, the claims, and the stage of litigation.

      Mr. Taylor’s motion for the appointment of counsel, dkt. [19], is DENIED

without prejudice because has failed to show that he has made a reasonable

effort to recruit counsel on his own. Mr. Taylor does not state that he has

made any attempt to contact lawyers, how many lawyers he has contacted,

how he contacted them, or what information he provided them about his

claims. If Mr. Taylor chooses to renew his motion, he must attach

documentation of his efforts to recruit counsel on his own.

SO ORDERED.

Date: 4/27/2020


Distribution:

CHARLES MACK TAYLOR
1832 N. Goodlet Avenue
Indianapolis, IN 46222

Mary M. Ruth Feldhake
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
mfeldhake@boselaw.com

Mark Wohlford
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
mwohlford@boselaw.com

Philip R. Zimmerly
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
pzimmerly@boselaw.com




                                          2
